DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Withdrawn Rejections
The rejection of claims 27-38  under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The rejection of claims 30 and 32 under 35 U.S.C. 101 because the claimed invention is directed to a judicial without significantly more. Although claims 30 and 32 recite a judicial exception (abstract idea and law of nature), the claims include the step of administering a particular treatment (at least one of on oral insulin, an ACE inhibitor, and an angiotensin II receptor blocker), which integrates the judicial exception into a practical application and ensures that the claim is more than the judicial exception itself.
Maintained Rejection
The rejection of claims 27-29, 31, and 33-38 under 35 U.S.C. 101 because the claimed invention is directed to a judicial without significantly more, is maintained for the reasons set forth in the previous Office action.
Applicant's Arguments
Applicant argues that claims 27 and 28 are amended such that the claims are closer to Claim 1 of example 29 of the USPTO's guidance. Applicant argues that claim 27 and 28 recite that measurement is effected by contacting said test sample with capture antibodies to the to the biomarkers to even more closely mirror claim 1 of  Example 29 of the USPTO's guidance.
Applicant argues that claims 29-32 are amended and align with the Patent Office's memo regarding the Vanda decision. Applicant argues that the memo notes that are along the claims are directed to a method of treatment that applies a natural relationship rather than being 
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
In response to Applicant's argument that claims 27 and 28 are like claim 1 of Example 29, claims 27 and 28 differ from claim 1 of example 29. Claims 27 and 28 recite the step of "comparing" which is a mental process that can be performed in the human mind (including an observation, evaluation, judgment, opinion). Such mental processes are abstract ideas. The claims also describe the correlation between the recited biomarkers and kidney disease or a causative condition thereof, which is a law of nature. The claims do not recite additional steps, and thus, the judicial exception is not integrated into a practical application of the exception. The claims do not amount to significantly more than the judical exception itself. Although the claims recite obtaining a test sample and measuring a level of the biomarker in said test sample, these steps are insignificant extra-solution activity. The courts have held determining the level of a biomarkers in a sample by any means is well-understood, routine, conventional activity because the steps were recited at a high level of generality and thus were mere instructions to apply an exception, or were insignificant extra-solution activity. Therefore, the additional claim elements do not result in the claim as a whole integrating the judicial exception into a practical application or amounting to significantly more than the judicial exception. Claims 27 and 28 are not patent eligible.
In response to Applicant’s argument that claims 29-32 are amended and align with the Patent Office's memo regarding the Vanda decision, it should be noted that claims 30 and 32 are no longer included in the rejection. Claims 29, 31, and 33-38 differ from the Vanda claims. Claim 29 recites "comparing", "evaluating", and "adjusting" and claim 31 recites "evaluating" and 
Although the claims recite the additional step of “adjusting said treatment regimen based on said evaluating step, wherein said treatment regimen comprises administration of at least one of an oral insulin, an ACE inhibitor, or an angiotensin II receptor blocker", this limitation is insufficient to integrate the judicial exception into a practical application. While the term “adjusting” indicates that a change is made to the treatment regimen (i.e., administration of at least one of an oral insulin, an ACE inhibitor, or an angiotensin II receptor blocker), there is no indication what adjustment is made. For instance, does adjusting the treatment regimen mean administering the treatment or making a decision to stop administering the treatment or increasing the length of time of the treatment? The limitation "wherein said treatment regimen comprises administration of at least one of an oral insulin, an ACE inhibitor, or an angiotensin II receptor blocker" is interpreted to refer to the treatment recited in step (a) (i.e., obtaining a test sample from a subject undergoing treatment for the kidney disease or the causative condition thereof) and does not necessarily require the therapies be administered in the "adjusting" step. In other words, the wherein clause defines the treatment regimen that the patient is undergoing (i.e., administration of at least one of an oral insulin, an ACE inhibitor, or an angiotensin II receptor blocker), and is not a positively recited step that requires administering the therapies as the adjustment. 
Claim Status
Claims 27-29, 31, and 33-38 are rejected. 
Claims 30 and 32 are allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L. Ford can be reached on (571) 272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANDRA E DILLAHUNT/Examiner, Art Unit 1646                                                                                                                                                                                                        

/VANESSA L. FORD/Supervisory Patent Examiner, Art Unit 1646